The arguments and amendments submitted 05/13/2022 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US PG Pub 2018/0195775) in view of Holladay (US PG Pub 2018/0283740).
Regarding claim 1, Schroeder teaches a method for forming a caloric regenerator (abstract, Figs. 12 and 14, and other citations below), comprising 
depositing layers of additive material (powder is laid down per para. 0072), the additive material comprising a caloric material (“any suitable caloric material” per para. 0070); and	
joining the layers of additive material to one another (permanently fixing the layers to each other, eg. with sintering, per para. 0072), 
wherein, after joining the layers of additive material, the caloric regenerator comprises a regenerator body (eg. Figs. 12 or 13) that extends longitudinally between a hot end portion and a cold end portion (Figs. 3-4), and a working fluid is flowable through the regenerator body between the hot and cold end portions of the regenerator body (heat transfer fluid of para. 0030; paras. 0041, 0050; as shown in Fig. 2), and 
wherein the layers of additive material are deposited such that a composition of the caloric material varies (different types of magneto-caloric materials for each stage per paras. 0040, 0068) along a length of the regenerator body between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050). 
For the embodiment of para. 0069, Schroeder does not explicitly teach after joining the layers of additive material, the caloric regenerator is integrally formed as a monolithic component, but does teach that the caloric regenerator is a single component (the stack of Fig. 12; see also stage 130 or 132 of Fig. 11, which are also single components).
However, Schroeder does teach another embodiment wherein various additive processes can be used to integrally form each stage 202 of the regenerator component by building up slice by slice or layer by layer until finished (“the various layers of each stage of stages 202 are integrally formed together” per para. 0070).  In further embodiments, Schroder teaches after joining the layers of additive material within each stage 202 (by repeatedly laying down powder for each layer of the stage and applying binder to each layer per para. 0072), the caloric regenerator is integrally formed as a single monolithic component (per para. 0072, “layers of first stage 204 and layers of stage 206 may be additively formed separately, then stacked together, and sintered at the same time”, wherein the layer by layer building up of layers within each stage followed by stacking together each stage and sintering all stages at the same time corresponds to joining the layers of additive material in a manner that implicitly produces a caloric regenerator which is integrally formed as a monolithic component).
Thus, in view of Schroeder’s teachings, it would have been an obvious to one of ordinary skill in the art at the time of filing to modify the embodiment in para. 0069 by the teachings from para. 0072 to join the layers of additive material by stacking together each stage and sintering all stages at the same time thereby integrally forming the caloric regenerator as a single monolithic component.  One of ordinary skill in the art would have been motivated to integrally forming the caloric regenerator in this manner to predictably simplify the manufacturing process by only requiring a single sintering step, rather than separate sintering steps for each stage within the caloric regenerator.
Schroeder does not explicitly teach the layers of additive material are deposited such that one or more of a cross-sectional area of the regenerator body, a void fraction of the regenerator body, and a characteristic size of the caloric material varies along a length of the regenerator body between the hot and cold end portions of the regenerator body
However, Holladay teaches a caloric regenerator wherein the cross-sectional area of the regenerator body varies (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 3, Schroeder does not explicitly teach these features.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 4, Schroeder does not explicitly teach these features.
However, Holladay teaches a characteristic size of the caloric material varies linearly (the diameter of each layer varies linearly by 0.25” per layer, as shown in Table 2) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the parameter described above varies linearly between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 5, Schroeder teaches the additive material further comprises a binder (para. 0072), and the layers of additive material are joined to one another by activating the binder (eg. by the heating to decouple polymer chains in the binder or sintering described in para. 0072).
Regarding claim 6, Schroeder does not explicitly teach this feature.
However, Holladay teaches a caloric regenerator wherein the cross-sectional area of the regenerator body increases (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also increases) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 8, Schroeder teaches the regenerator body defines a plurality of channels (see various examples of channels in Figs. 12 and 13) that extend along the length of the regenerator body  between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050), the working fluid flowable through the plurality of channels between the hot and cold end portions of the regenerator body (para. 0030; paras. 0041, 0050; as shown in Fig. 2).  
Regarding claim 9, Schroeder does not explicitly teach this feature.
However, Holladay teaches a cross-sectional area of a channel varies along the length of the regenerator body between the hot and cold end portions of the regenerator body (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the central channel of the regenerator body also varies) between the hot and cold end portions of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials across the regenerator (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 10, Schroeder teaches a method for forming a caloric regenerator (abstract, Fig. 14, and other citations below), comprising 
depositing layers of additive material (powder is laid down per para. 0072), the additive material comprising a caloric material (“any suitable caloric material” per para. 0070); and	
joining the layers of additive material to one another (permanently fixing the layers to each other, eg. with sintering, per para. 0072), 
wherein, after joining the layers of additive material, the caloric regenerator comprises a regenerator body (eg. Figs. 12 or 13) that extends longitudinally between a hot end portion and a cold end portion (Figs. 3-4), and a working fluid is flowable through the regenerator body between the hot and cold end portions of the regenerator body (heat transfer fluid of para. 0030; paras. 0041, 0050; as shown in Fig. 2), and 
wherein the layers of additive material are deposited such that a composition of the caloric material varies (different types of magneto-caloric materials for each stage per paras. 0040, 0068) along a length of the regenerator body between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050).
For the embodiment of para. 0069, Schroeder does not explicitly teach the joining of the layers is done in manner to integrally form the caloric regenerator as a single monolithic component from the layers of additive material, but does teach that the caloric regenerator is a single component (the stack of Fig. 12; see also stage 130 or 132 of Fig. 11, which are also single components).
However, Schroeder does teach another embodiment wherein various additive processes can be used to integrally form each stage 202 of the regenerator component by building up slice by slice or layer by layer until finished (“the various layers of each stage of stages 202 are integrally formed together” per para. 0070).  In further embodiments, Schroder teaches after joining the layers of additive material within each stage 202 (by repeatedly laying down powder for each layer of the stage and applying binder to each layer per para. 0072), the caloric regenerator is integrally formed as a single monolithic component (per para. 0072, “layers of first stage 204 and layers of stage 206 may be additively formed separately, then stacked together, and sintered at the same time”, wherein the layer by layer building up of layers within each stage followed by stacking together each stage and sintering all stages at the same time corresponds to integrally forming the caloric regenerator as a single monolithic component from the layers of additive material).
Thus, in view of Schroeder’s teachings, it would have been an obvious to one of ordinary skill in the art at the time of filing to modify the embodiment in para. 0069 by the teachings from para. 0072 to join the layers of additive material to one another by stacking together each stage and sintering all stages at the same time thereby integrally forming the caloric regenerator as a single monolithic component from the layers of additive material.  One of ordinary skill in the art would have been motivated to integrally forming the caloric regenerator in this manner to predictably simplify the manufacturing process by only requiring a single sintering step, rather than separate sintering steps for each stage within the caloric regenerator.
Schroeder does not explicitly teach the layers of additive material are deposited such that a second of the following parameters varies along a length of the regenerator body between the hot and cold end portions of the regenerator body: cross-sectional area of the regenerator body, a void fraction of the regenerator body, and/or a characteristic size of the caloric material.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 12, Schroeder does not explicitly teach these features.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 13, Schroeder does not explicitly teach these features.
However, Holladay teaches a characteristic size of the caloric material varies linearly (the diameter of each layer varies linearly by 0.25” per layer, as shown in Table 2) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the parameter described above varies linearly between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Although Holladay does not teach a second claimed species varies linearly along the length of the regenerator body, Holladay does teach that the layers can be made so that several parameter vary continuously along the length of the regenerator body, such as cross-sectional area of the regenerator body, and characteristic sizes of the caloric material, such as thickness and diameter, as discussed in the rejection of claim 3 above.  Since these component and layer size parameters can be varied as desired, one of ordinary skill in the art would have recognized that the layer deposition could be performed such that any of these parameters could be made to vary linearly as a routine design choice.
Furthermore, the courts have held that a mere change in size of an article is generally recognized as being within the capability of one of ordinary skill in the art and does not have patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.IV.A.See MPEP § 2144.04.IV.A, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) for further details.
Thus, in view of Holladay’s teachings and the above considerations, it would have been an obvious design choice for one of ordinary skill in the art to vary a second parameter, such as the thickness, linearly between the hot and cold end portions of the regenerator body.  One of ordinary skill in the art would have been motivated to make this design choice to predictably vary the desired temperature differential across each layer and the entire regenerator.
Regarding claim 14, Schroeder teaches the additive material further comprises a binder (para. 0072), and the layers of additive material are joined to one another by activating the binder (eg. by the heating to decouple polymer chains in the binder or sintering described in para. 0072).
Regarding claim 15, Schroeder does not explicitly teach this feature.
However, Holladay teaches a caloric regenerator wherein the cross-sectional area of the regenerator body increases (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also increases) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 17, Schroeder teaches the regenerator body defines a plurality of channels (see various examples of channels in Figs. 12 and 13) that extend along the length of the regenerator body  between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050), the working fluid flowable through the plurality of channels between the hot and cold end portions of the regenerator body (para. 0030; paras. 0041, 0050; as shown in Fig. 2).  
Regarding claim 18, Schroeder does not explicitly teach this feature.
However, Holladay teaches a cross-sectional area of a channel varies along the length of the regenerator body between the hot and cold end portions of the regenerator body (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the central channel of the regenerator body also varies) between the hot and cold end portions of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Holladay, as applied to claim 1 above, further in view of Komorowski (US PG Pub 2015/0068219).
Regarding claim 7, Schroeder and Holladay do not teach this feature.
However, Komorowksi teaches a method of making a caloric regenerator wherein layers of additive material are deposited such that the void fraction of the regenerator body increases layerwise (paras. 0016 and 0055 where porosity corresponds to void fraction) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (per para. 0016 and as shown in Fig. 2 by noting the hot and cold exchangers 194 and 196).
Komorowski teaches that high porosity improves performance in refrigeration applications (para. 0013).
In view of Komorowski’s teachings, it would have been obvious to one of ordinary skill in the art to modify the process of Schroeder as modified by Hollday to deposit the layers in a manner to increase the void fraction to predictably obtain improved fluid throughput and the benefit cited above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Holladay, as applied to claim 10 above, further in view of Komorowski (US PG Pub 2015/0068219).
Regarding claim 16, Schroeder and Holladay do not teach this feature.
However, Komorowksi teaches a method of making a caloric regenerator wherein layers of additive material are deposited such that the void fraction of the regenerator body increases layerwise (paras. 0016 and 0055 where porosity corresponds to void fraction) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (per para. 0016 and as shown in Fig. 2 by noting the hot and cold exchangers 194 and 196).
Komorowski teaches that high porosity improves performance in refrigeration applications (para. 0013). 
In view of Komorowski’s teachings, it would have been obvious to one of ordinary skill in the art to modify the process of Schroeder as modified by Hollday to deposit the layers in a manner to increase the void fraction to predictably obtain improved fluid throughput and the benefit cited above.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered and are not persuasive for the reasons given below. 
Regarding claims 1 and 10, Applicant presents an argument that Schroeder does not teach or suggest that integrally forming the caloric regenerator as a single monolithic component with properties varying along the length of the component advantageously provides increased efficiency relative to prior art caloric regenerators.
	However, this argument is not persuasive for the following reasons. First, the feature of increased efficiency from integrally forming the caloric regenerator is not a claimed feature.  Furthermore, Applicant has not established a nexus between any of the recited process step(s) and increased efficiency.  Lastly, it is not necessary for the motivation in a 103 rejection to match Applicant’s motivation.
Regarding claims 1 and 10, Applicant presents an argument contending that the modification of integrally forming the caloric regenerator would not simplify the manufacturing process as described in the motivation for the rejections, but instead would complicate the manufacturing process.
	However, this argument is not persuasive because modifying the process to join the layers of additive material by stacking together each stage and sintering all stages at the same time using a single sintering step, rather than separate sintering steps for each stage within the caloric regenerator, as explained in the rejections above, indeed simplifies the process and saves time by eliminating one or more additional sintering steps otherwise needed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745